Lawrektce, Judge:
There was no appearance on behalf of the appealing party when this appeal for a reappraisement was called for hearing.
Rule 5 (a) of the rules of this court provides that — ■
* * * Where the plaintiff, petitioner, or appellant, or his attorney, in a case does not appear when the same is called, and after the opposite party has had opportunity to present evidence on the issues, it may be deemed submitted and may be decided by the court on the record as it appears therein.
In conformity with the requirements of the rule, I have examined the record in the appeal before the court and find nothing therein which tends in any way to overcome the presumption of correctness which attaches to the decision of the appraiser. I find and hold, therefore, that the proper value of the merchandise is the value returned by the appraiser.
Judgment will be entered accordingly.